John Hayward plaint. conta Samuel Daniel of Yorke Defend* for the Forfiture of a bond of One hundred and ten pounds datd 15. April. 1679. under the hands and Seales of sd Daniel and Samuel Bankes according to attachm*. . . . The Jury . . . found for the plaint. One hundred and ten pounds being the Forfiture of the bond & costs of Court: On Request of the Defend* having heard both partys the Court chancered this forfiture to Forty Seven pounds money & costs of Court granted three pounds Seventeen Shillings eight pence.
Execution issued 24th febr 1679.